NO. 12-08-00261-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

                                                           §
IN RE: CARY GIPSON,
RELATOR                                                    §    ORIGINAL PROCEEDING

                                                           §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Cary Gipson filed a petition for writ of mandamus requesting that we order the Texas Board
of Pardons and Paroles to give him credit for time served while awaiting his transport to the State’s
Substance Abuse Felony Program (SAFP). This court has no mandamus jurisdiction over the Texas
Board of Pardons and Paroles. See TEX . GOV 'T CODE ANN . § 22.221 (Vernon 2004). Accordingly,
the petition for writ of mandamus is dismissed for want of jurisdiction.
Opinion delivered June 18, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)